Appellant files an able motion for rehearing, and supports same by citation of a number of authorities, each of which has been examined by us, without changing our view of the proper disposition of the case. The owner of the alleged burglarized barn testified that same was burglariously entered at or about the time alleged in the indictment. An accomplice testified that he went with appellant down to a point near said burglarized barn at or about said time, and that appellant left him and came back presently with harness, which they carried away and to appellant's house. This harness was shortly thereafter found at appellant's home and identified. The question is not whether the possession of the stolen property will alone be sufficient to justify the conviction, but whether such possession would sufficiently corroborate the accomplice, whose testimony, if corroborated, would make out a case. In the case of Russell v. State, 218 S.W. 1049, cited by appellant, the only question, as stated in our opinion, was whether the possession, of the recently stolen property was sufficiently shown to be in appellant to justify the inference of guilt, which arises from the finding of one in possession of recently stolen property. We held that the personal possession of the property was not shown to be in the accused, and that hence the fact of possession was not sufficiently made out to support the conclusion of guilt. In the case of Rubio v. State,  50 S.W.2d 294, also cited by appellant, we held that the facts did not show with sufficient cogency that the accused was in possession of the property, it being shown that there were a number of other people occupying the same house and room where part of the alleged stolen property was found. Also in the case of Hamilton v. State, 55 S.W.2d 820, where the evidence showed that in a car controlled by one Matthews certain cigars and candy were found, which the State claimed had been taken from the burglarized *Page 610 
premises, this claim being supported by the testimony of an accomplice. Appellant was not in the car or present at the time the cigars and candy were found, and this court properly held that there was no corroboration of the accomplice.
Looking to the facts of the case before us, we observe that appellant lived in the country and at his home, and in his barn was found the harness of the alleged owner. We do not find any testimony supporting the proposition that anyone else lived at appellant's home besides himself, nor is there anything in evidence to cast doubt upon the personal possession of the alleged stolen property by appellant, save the fact that he was not there at the time his house was visited by the officers and the owner of the property.
Believing the case properly disposed of in our original opinion, the motion for rehearing is overruled.
Overruled.